Case 2:03-cv-72701-AJT ECF No. 378 filed 11/08/19 PagelD.6453 Page 1of 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

MICHAEL WARD, CASE NO. 03-Cv-72701

Petitioner, HON. ARTHUR J. TARNOW

Senior USDI

HUGH WOLFENBARGER, et o% NOV -8 2019

__. _PLERK’S OFFICE
tive DETROIT

Respondents.

PETITIONER'S OBJECTIONS & MOTION TO STRIKE
RESPONDENT'S MOTION FOR RELIEF FROM JUDGMENT

Petitioner, MICHAEL WARD, pro-se, enters his objections and
pursuant to FRCP 12(f), moves the Court to strike Respondent's

10/30/19 Motion for Relief from Judgment, for reason as follows:

1. Respondent at pg.2 (falsely) claims to have attached "3

kites" allegedly written by Petitioner, as EXHIBIT A. In fact NO

EXHIBITS WERE ATTACHED or sent to Petitioner; rather, on 11-4-19 he

received and signed for at the prison only the 4 page pleading, with
a 1 page certificate of service, There were NO EXHIBITS: (kites)
attached to the pleading.

a) Petitioner suffers actual prejudice, as without the
"kites" he cannot Properly respond; rather, only speculate what the
body of the kites might entail. As a matter of DUE PROCESS,
Petitioner is entitled to the cited 3 kites, Exh. A. Compare,
Anderson v Johnson, 371 F 2¢ B4, 94 (CAG 1966)("If affidavits are
admitted, any party shall have the right to propound written
interrogatories to the affiants, or to file answering affidavits.")

1) Petitioner has absolutely no idea what "kites"

-1-

|
 

=

Case 2:03-cv-72701-AJT ECF No. 378 filed 11/08/19 PagelD.6454 Page 2 of 7

Respondent's counsel is referring to; however, speculating, at best
they would be only kite's to the Macomb Corr Fac Records Office
inguiring whether or not the 1971 conviction references had been
completely removed from his institutional (records office), and
counselor files. Petitioner is within his RIGHT to make _ such
inquiry, now and into the future.

A) Petitioner's "kite" (or other) inguiries, or
requests to review his files, in search of references to the 1971
convictions has absolutely nothing to do with this Court's 8/7/19
Op/Ord, and Feepondent's counsel well knows this. To date,
Petitioner hss never complained about "documents he himself has
created" (such as letters or kites he has written); rather, only
documents that the MDOC/Parole Authorities themselves create,
disseminate, and consider in decision making concerning the 1971's
and this Petitioner.

2. Respondent's counsel has made it @ habit of referencing
Exhibits in his pleadings, and NOT SENDING PETITIONER A COPY.
Example: Respondent's "Supplemental fArief," (Dkt# 325), cites to
EXHIBITS (2 affidavits, and several parole board case summary
reports), BUT NEVER FILED OR SERVED. PETITIONER. WITH A COPY OF ANY
EXHIBIT CITED! See, Petitioner's "Reply Brief," (Dkt# 334); "Motion
for Reconsideration," (Dkt# 357). ee

3. Contrary to Respondent's counsel's averment/statement at pg.
2 of its 10/30/19 pleading, the "State" has NOT COMPLIED with this
Court's order (8/7/19) as amended, (Dkt# 364). See, Petitioner's
"OBJECTIONS," (Dkt# 370); and "Supplement of Documents" in support
of "Objections," (Dkt# 374).

&. If this Court "amends" or "clarifies" it's Op/Ord of 8/7/19,

~2-
 

 

Case 2:03-cv-72701-AJT ECF No. 378 filed 11/08/19 PagelD.6455 Page 3of7

it should be in acenrd with that specified and supported by the
record, evidence and case law, within Petitioner's Motion for
Reconsideration, (Dkt# 357), as supplementec (Dkt#'s 361, 362, 363,
366, 367, 371, 372),

§. The MDOC/Parole Authorities do have a (continuing, never
ending) DUTY and obligation to Petitioner and this Court, "going
forward to prevent references to the 1971 ordered to be expunged
convictions from entering (Petitioner Ward's) files (hard copy and
electronic), which the MDOC, Parole Authorities, or other "State"
agency/agent mav creste or rause tna have been created.

6. The constitutional problem has always been, and continues to
be, NOT letters/kites Petitioner creates and sends to MDOC/Parole
Authority agents inquiring or trying to verify the csantinuing
existence cf refgrences to the 1971 convictions remaining in his
several and various files, but RATHER, the fact that the 1971

convictions have been in the files for the past 15 years (after the

expungement order of 2004), and considered, at least in part, as

reason for 1) initiating and pursuing a parole revocation by the

parole officer; 2) in revoking his parole; 3) in the past 14 year
period of seversl paruvie denials (no-interest decisions); and &) in
the parole board's recommendation that the Governer deny his
commutation application, wherein he asked the Governor to cuonmuta
his life sentence to a reasonable "term of years." As argued on
pending mation for reconsideration, as supplemented, the DAMAGE HAS
BEEN DONE, TRREVOCABLY. "Future" references to the 1971
convictions, at this point, being irrelevant to the "INFECTION" and

constitutional IRREVOCABLE DAMAGE already been done. See, Palmer v

 
Case 2:03-cv-72701-AJT ECF No. 378 filed 11/08/19 PagelD.6456 Page 4of7

Judge & Dist, Atty. General, 411 F Supp 1029, 1034 (WD Tenn.
1976), citing U.S. ex rel Hill v Deegan, 268 F Supp 580, 584
(S.D.N.Y. 1987)("The fact that a state may finally be ready toa
move when the federal court raises its hand in a habeas corpus
proceeding is no cure for .the INFECTION and potentially
irreparable injury wreaked by the delay."). "The mere correction
of the record, without any evidence that there was a genuine
reconsideration of the decision based upon that record,
constitutes a denial of DUE PROCESS." Tunks v Sigler, 427 F Sunp
455, 456-57 (CD Calif. 1976). See, Petitioner's 10/4/19 (Dkt#
372) "Supplement to Pending Motion for Reconsideration Offering a

1/
Realistic & Equitable Solution." ~—

WHEREFORE, Petitioner requests this Honorable Court tc:

1. Grant the relief prayed for in Petitioner's nending Mation
for Reconsideration, as supplemented; which would render
Respondent's present motion for relief from judgment "MOOT"; or,

2, Grant the relief prayed for in Petitioner's "Supplement to
Pending Motion for Reconsideration Offering a Realistic &
Equitable Solution," which would render Respondent's motion for
relief from judgment "MOOT"; or,

3, STRIVE Respondent's motion for relief from judgment, for

reason Respondent's counsel DID NOT provide Petitioner with the

"kite" EXHIBITS (3) referenced/cited in it's pleacing; thereby

iV As of date, Respondent's MDOC/Parole Board have NOT "reconsidered" Its/thelr prior decision to
take no-Interest (deny re-parole), or hold a public hearing; thereby denyIng Petitioner "Due
Process", A mere alleged “correction of the record,” (f.e., removing al! references to the 1971
convictions), ts IRRELEVANT, without holding a current and prompt parole INTERVIEW, and parole
reconsideration; and also making the recommendation to the Governor to grant Petitioner a
commutation of his dracontan life sentence, In "reconsideration" of Its prior decisions, having con-
sidered, at least In part, the 1971 convictions,
Case 2:03-cv-72701-AJT ECF No. 378 filed 11/08/19 PagelD.6457 Page 5of7

depriving Petitioner Ward DUE PROCESS (notice & Opportunity ta be
heard); or,

&, Minimally, and only in the last alternative, hold in
abeyance, a ruling on Respondent's motion for relief from
judgment, and ORDER Respondent's either "withdraw" that motion, OR
send Petitioner a copy of the "3 kites" referenced/cited as
Exhibit "A", If the Exhibit "kites" are provided, that the Court
allow Petitioner an opportunity to review the "kites" and respond

appropriately.

VERIFICATION

Pursuant to 28 U.S.C. § 1746, I, MICHAEL WARD, Petitioner
herein, certify and declare under penalty of perjury that the

foregoing is true, based upon my knowledge, information and/or
belief. Specifically, I certify and declare under penalty of
perjury, that on 11/4/19 I did NOT receive ANY exhibits. In fact
there were NO ATTACHMENTS ("kites") to Respondent's motion for
relief from judgement - Exhibit A.

Respectfully submitted

   

Date: 11/5/19

   
  

Michael Ward #1
Macomb Corr Fac

34625 26 Mile Rd
Lennox Tup., MI 48048

   

8267

Petitioner/Pro-per

 

 
Case 2:03-cv-72701-AJT ECF No. 378 filed 11/08/19 PagelD.6458 Page 6of7

Date: 11/5/19

Re: Ward v Wolfenbarger, et al.
Case#) 03-cv-72701 (AIT)

oe cae) Judge Tarnow:

ENCLOSED for filing and the Court's consideration is one (1) original of
the below pleading. On this date, by way of separate mailing I have mailed a
"Judge's copy" to Judge Tarnow's chambers.

1. PETITIONER'S OBSECTIONS & MOTION TO STRIKE RESPONDENT'S MOTION FOR
RELIEF FROM JUDGMENT; and,

2, Certificate/Proof of Service - See herein below.

Thank you for your time and assistance in processing this matter.

Sincerely,

 
 
   

      

_~ —t ~
Michael Ward #128247
Macomb Corr Fac

34625 26 Mile Rd

Lennox Twp., MI 48048
Petitioner/Pro-per
CERTIFICATE/PRCCE. OF SERVICE

I, MICHAEL WARD, Petitioner herein, certify and declare under penalty of
perjury that on 11/5/19, I placed e copy of the above identified "PETITIONER'S
CBIECTIONS & MOTION TO STRIKE RESPONDENT'S MOTION FOR RELIEF FROM JUDGMENT,
(with Certificate/Proof of Service), in the U.S. Mail, 1st class postage
prepaid, addressed to the presiding judge, and opposing counsel of recerd:
HONORABLE Arthur J. Tarnow, Senior USDI, U.S. District Court, E.D. Mich.,
Theodore Levin U.S. Courthouse, 231 W. Lafayette Blvd., Room 124, Detroit, MI
48226; and LINUS BANGHART-LINN, Asst Mich Attorney General, Criminal Appellate
Division, P.O. Box 30217, Lansing, MI 48909.

28 USC § 1746

 

ce

Affiant/Petitioner
 

 

 

 

 

 

° - * . oa , Y Moe, a

2 owe |
™ :
So
‘i |
®
o
o
a
,
Ww
3 |
©
a
®
D |
o
o |
Oo
a
2
S |
<I
a |
a
2
= - ‘
NS Dona lee FLEA efollett « SESTLAS-Seear mo
- os ¢
S
LL 1
O
ul
kK . ‘ |
2 92237 Iw ‘3404780 ‘9 !
a 49S wooy pata ayyahesey “mM be2 isia >
S asnouzanog “Sty uyAay ota sand 0 13 snus?
A “uotW °a°a ‘qanog yOTI38Fqa °S* no i338 N
\ yainog ayy 49 AYA 9 NO
3 gun
2 A A
o
oO \ A
N
So ak
@ Ly 27 OR EDL PRS G3 8r08r IW ‘USABH MON
5 . ny te! Peod SIIN 92 SCOVE

. coe Fin, Ue ALIMOVS TWNOILLOSHHOO EWOOWN
AoE wi a eee ; — — ‘awe
SSG NL IOVLSOd Sh Ha Sh Ht —Lgzazb # prem Teeystw N

 
